
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 295
		IN THE HOUSE OF REPRESENTATIVES
		
			June 2, 2011
			Ms. Granger (for
			 herself, Mr. Gonzalez, and
			 Mr. Ruppersberger) submitted the
			 following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Promoting increased awareness, diagnosis,
		  and treatment of atrial fibrillation to address the high morbidity and
		  mortality rates and to prevent avoidable hospitalizations associated with this
		  disease.
	
	
		Whereas atrial fibrillation is a cardiac condition when
			 the usual coordinated electrical activity in the atria of the heart becomes
			 disorganized and chaotic, hampering the atria’s ability to fill the ventricles
			 with blood, and allowing blood to pool in the atria and form clots;
		Whereas an estimated 2,500,000 Americans are living with
			 atrial fibrillation, the most common serious heart rhythm
			 abnormality in people over the age of 65 years and is associated with an
			 increased long-term risk of stroke, heart failure, and all-cause mortality,
			 especially among women;
		Whereas people over the age of 40 have a one-in-four risk
			 of developing atrial fibrillation in their lifetime;
		Whereas an estimated 15 percent of strokes are the result
			 of untreated atrial fibrillation, a condition that dramatically increases the
			 risk of stroke, approximately 5 times over the general population;
		Whereas atrial fibrillation accounts for approximately
			 529,000 hospital discharges annually;
		Whereas it is estimated that atrial fibrillation costs
			 $3,600 per patient for a total cost burden in the United States of
			 $15,700,000,000;
		Whereas better patient and health care provider education
			 is needed for the timely recognition of atrial fibrillation symptoms;
		Whereas an electrocardiogram is an effective and risk-free
			 screen for heart rhythm irregularities and can be part of a routine preventive
			 exam;
		Whereas there is a dearth of outcome performance measures
			 that focus on the management of atrial fibrillation; and
		Whereas evidence-based care guidelines improve patient
			 outcomes and prevent unnecessary hospitalizations for individuals with
			 undiagnosed atrial fibrillation and for patients once atrial fibrillation is
			 detected: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that the Secretary of Health and Human Services should—
			(1)enhance quality of
			 care and patient safety by—
				(A)advancing the
			 development of process and outcome measures for the management of atrial
			 fibrillation by national developers;
				(B)supporting pilots
			 and demonstration projects, including care transitions, support services, and
			 appropriate postacute care, to reduce avoidable hospital admissions and
			 readmissions for patients with atrial fibrillation; and
				(C)facilitating the
			 adoption of evidence-based guidelines by the medical community to improve
			 patient outcomes;
				(2)advance atrial
			 fibrillation research and education by—
				(A)encouraging basic
			 science research to determine the causes and optimal treatments for atrial
			 fibrillation;
				(B)exploring
			 development of a screening tool and protocols to determine the risk for the
			 development of atrial fibrillation; and
				(C)enhancing current
			 surveillance and tracking systems to include atrial fibrillation; and
				(3)improve access to
			 appropriate medical care for patients suffering from atrial fibrillation by
			 encouraging education programs that promote collaboration among the Federal
			 health agencies and that increase public and clinician awareness of atrial
			 fibrillation, including risk assessment, screening, treatment, and appropriate
			 clinical management.
			
